

115 SRES 99 ATS: Recognizing the 11 African-American soldiers of the 333rd Field Artillery Battalion who were massacred in Wereth, Belgium, during the Battle of the Bulge in December 1944.
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 99IN THE SENATE OF THE UNITED STATESMarch 27, 2017Mr. Manchin (for himself, Mr. Cotton, Mr. Wicker, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Armed ServicesOctober 16, 2017Committee discharged; considered and agreed toRESOLUTIONRecognizing the 11 African-American soldiers of the 333rd Field Artillery Battalion who were
			 massacred in Wereth, Belgium, during the Battle of the Bulge in December
			 1944.
	
 Whereas, in December 1944, during the Battle of the Bulge in Belgium, soldiers of the 333rd Field Artillery Battalion, an African-American unit of the Army, were operating in support of the 106th Infantry Division when the 106th Infantry Division and the soldiers from the 333rd Field Artillery Battalion were overrun;
 Whereas, months after the Battle of the Bulge, the frozen bodies of 11 soldiers from the 333rd Field Artillery Battalion were found near the Belgian hamlet of Wereth;
 Whereas the bodies of the 11 soldiers were— (1)identified as James Stewart of West Virginia, Due Turner of Arkansas, Curtis Adams of South Carolina, Mager Bradley of Mississippi, George Davis, Jr., of Alabama, Thomas Forte of Mississippi, Robert Green of Georgia, James Leatherwood of Mississippi, Nathaniel Moss of Texas, George Motten of Texas, and William Pritchett of Alabama;
 (2)examined by Army Medical Corps officials; and (3)found to have been stabbed, shot, and struck by blunt force;
 Whereas the massacre of the 11 African-American soldiers of the 333rd Field Artillery Battalion in Wereth remains unknown to the vast majority of the people of the United States;
 Whereas, in 2004, a permanent monument in Wereth was dedicated to the 11 African-American soldiers of the 333rd Field Artillery Battalion who lost their lives in Wereth during the Battle of the Bulge in the effort to defeat fascism and defend freedom; and
 Whereas the 11 patriots have become known as the Wereth 11: Now, therefore, be it  That the Senate, on behalf of the United States, recognizes the dedicated service and ultimate sacrifice of the 11 African-American soldiers of the 333rd Field Artillery Battalion who were massacred in Wereth, Belgium, during the Battle of the Bulge in December 1944.